Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claims 4, 14-16, 19, and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/12/21.
Claim Objections
Claim 2 is objected to because of the following informalities:  
“a gas turbine” in line 1 should be --the gas turbine--;
“a surface of the airfoil” in lines 4-5 should be --a third surface of the airfoil-- (for clarity as pressure surface and suction surface of the airfoil were introduced in claim 1);
“the surface of the airfoil” in lines 6-7 should be --the third surface of the airfoil--.
Claim 3
“a gas turbine” in line 1 should be --the gas turbine--;
“an angle formed between the pair of side wall surfaces” in lines 3-4 should be --the angle formed between the pair of side wall surfaces--.
Claim 5 is objected to because “a gas turbine” in line 1 should be --the gas turbine--.
Claim 6 is objected to because “a gas turbine” in line 1 should be --the gas turbine--.
Claim 7 is objected to because “of the combustors adjacent to one another” in lines 6-7 should be --of a pair of the combustors adjacent to one another-- (Claim 10 references “the pair of the combustors” in line 3).
Claim 9 is objected to because “The gas turbine according to claim 7” in line 1 should be --The gas turbine according to claim 8-- (claim 9 references “the axial direction” and “the gap”, both of which are introduced in claim 8).
Claim 10 is objected to because of the following informalities:
“the pair of first-stage stator vanes” in line 6 should be --a pair of first-stage stator vanes--;
“the first-stage stator vane” in line 8 should be --each of the first-stage stator vanes of the pair of first-stage stator vanes-- (to clarify between the first-stage stator vane and the second first-stage stator vane).
Claim 32 is objected to because “the recess portion” in lines 7-8 should be --a 
Claim 35 is objected to because “a radial-directional wall portion” in line 3 should be --a pair of radial-directional wall portions-- (claim 35 later references “the pair of radial-directional wall portions” in lines 5-6 and line 11).
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 10, 12, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (U.S. 2004/0060298).

    PNG
    media_image1.png
    613
    1052
    media_image1.png
    Greyscale

Re claim 1:
Han discloses a first-stage stator vane (48, stator vanes - Para 30 (shown as a type of first-stage stator vane in Fig. 2 as they are shown immediately following combustor 36); 62, baffle - Para 51 (person having ordinary skill in the art would recognize elements 48 and 62 collectively are shown between the views of Fig. 2 and Fig. 5 as a type of first-stage stator vane)) for a gas turbine (10, gas turbine engine - Para 19), comprising: 
a first portion (Modified Fig. 5 above - A (person having ordinary skill in the art would recognize element A as a type of first portion of element 48/62 as it is shown as a first part of element 48/62)(element A in Modified Fig. 5 above corresponds to the portion of element 48 which is downstream of the unlabeled internal partition of element 48)) partially forming an airfoil (see Modified Fig. 5 above - at element 48 (person having ordinary skill in the art would recognize element 48 is shown as a type of airfoil, and that this airfoil is partially formed by element A)) which includes a pressure surface (Modified Fig. 5 above - C (person having ordinary skill in the art would recognize element C as a type of pressure surface)), a suction surface (Modified Fig. 5 above - D (person having ordinary skill in the art would recognize element D as a type of suction surface)), and a trailing edge (56, trailing edge - Para 30); and 
a second portion (Modified Fig. 5 above - B (person having ordinary skill in the art would recognize element B as a type of second portion of element 48/62 as it is shown as a second part of element 48/62)(element B in Modified Fig. 5 above corresponds to the portion of element 48 which is upstream of the unlabeled internal partition of element 48 and includes element 62)) positioned at a leading-edge (54, 
wherein the protruding portion (62) of the second portion (Modified Fig. 5 above - B) has a pair of side wall surfaces (Modified Fig. 5 above - elements F and G (person having ordinary skill in the art would recognize elements F and G are shown collectively as a type of pair of side wall surfaces)), and 
wherein an angle formed between the pair of side wall surfaces (Modified Fig. 5 above - F/G) is less than 90 angular degrees (see Modified Fig. 5 above - elements F and G are shown parallel and thereby forming an angle of 0 degrees therebetween which is less than 90 degrees (consistent with the instant invention, see Paras 179, 180, or 181 of US 2021/0140329 which is the PGPUB of the instant invention)).
Re claim 2:
Han discloses wherein the second portion (Modified Fig. 5 above - B) includes: 
at least one flat surface (Modified Fig. 5 above - H (person having ordinary skill in the art would recognize element H is shown as a type of flat surface)) disposed next to the protruding portion (62)(see Modified Fig. 5 above - element A is shown disposed next to element 62); and 
at least one connection surface (Modified Fig. 5 above - I (person having ordinary skill in the art would recognize element I is shown as a type of connection surface as it is shown connecting element H and element J)) disposed between the at least one flat surface (Modified Fig. 5 above - H) and a surface (Modified Fig. 5 above - J (person 
Re claim 3:
Han discloses wherein each connection surface (Modified Fig. 5 above - I) is configured such that a tangent direction at a connection point (see Modified Fig. 5 above - at element K (person having ordinary skill in the art would recognize a type of connection point is shown at the location indicated by element K as this is shown where element I connects to element H)) to the flat surface (Modified Fig. 5 above H) forms an angle of not greater than 20 angular degrees with a bisector (see Modified Fig. 5 above - elements F and G are shown parallel and therefore forming an angle of 0 degrees 
Re claim 5:
Han discloses wherein the protruding portion (62) extends along a vane height direction (see Fig. 4 - a type of vane height direction is shown extending from the bottom of element 48 in Fig. 4 to the top of element 48 in Fig. 4) over a length that is not smaller than a half of a length between a root portion (see Fig. 4 at intersection of element 48 and 50 (person having ordinary skill in the art would recognize a type of root portion is shown at intersection of elements 48 and 50)) and a tip portion (see Fig. 4 at intersection of element 48 and 52 (person having ordinary skill in the art would recognize a type of tip portion is shown at intersection of elements 48 and 52)) of the first-stage stator vane (48/62) in the vane height direction (see Fig. 4 element 62 (mislabeled as 64, see Fig. 5 and Para 51) is shown extending fully between element 50 and 52 (as described in Para 51) and therefore extending over a length that is not smaller than half of the length between the root portion (at intersection of 48 and 50) and the tip portion (at intersection of 48 and 52)).
Re claim 6:
Han discloses wherein the protruding portion (62) is disposed along a vane height direction (see Fig. 4 - a type of vane height direction is shown extending from the bottom of element 48 in Fig. 4 to the top of element 48 in Fig. 4) from a root portion (see Fig. 4 at intersection of element 48 and 50 (person having ordinary skill in the art would recognize a type of root portion is shown at intersection of elements 48 and 50)) to a tip portion (see Fig. 4 at intersection of element 48 and 52 (person having ordinary skill in the art would recognize a type of tip portion is shown at intersection of elements 48 and 52)) of the first-stage stator vane (48/62)(Fig. 4 element 62 (mislabeled as 64, see Fig. 5 and Para 51) is shown disposed in a direction from the bottom of element 48 to the top of element 48 fully between element 50 and 52 (as described in Para 51)).
Re claim 7:
Han discloses a gas turbine (10, gas turbine engine - Para 19), comprising: 
a plurality of combustors (36, combustor cans - Para 34) disposed in a circumferential direction (see Fig. 3 - person having ordinary skill in the art would recognize a type of circumferential direction is shown)(see Fig. 3 - elements 36 are shown disposed in a type of circumferential direction), each of the plurality of combustors (36) having an outlet portion (44, transition pieces - Para 26 (shown as a type of outlet portion in Figs. 2 and 5)) including a radial-directional wall portion (Modified Fig. 5 above - O (person having ordinary skill in the art would recognize element O is shown as a type of radial-directional wall portion (see Fig. 4))) along a radial direction (see Fig. 4 - person having ordinary skill in the art would recognize a type of radial direction is shown extending from bottom to top of Fig. 4)(see Modified 
a first-stage stator vane (48, stator vanes - Para 30 (shown as a type of first-stage stator vane in Fig. 2 as they are shown immediately following combustor 36); 62, baffle - Para 51 (person having ordinary skill in the art would recognize elements 48 and 62 collectively are shown between the views of Fig. 2 and Fig. 5 as a type of first-stage stator vane)), positioned at a downstream side (see Modified Fig. 5 above at 46 (person having ordinary skill in the art would recognize a type of downstream side of element O is shown at element 46)) of a pair of the radial-directional wall portions (Modified Fig. 5 above - O (a pair is shown)) which face one another (see Modified Fig. 5 above - elements O are shown facing one another), of the outlet portions (44) of the combustors (36) adjacent to one another in the circumferential direction (see Modified Fig. 5 above - element 48/62 is shown positioned at element 46 of element O, which are shown as a pair of radial-directional wall portions (see Fig. 4) of elements 44 and 36 which are facing one another), 
wherein the first-stage stator vane (48/62) comprises:  
a first portion (Modified Fig. 5 above - A (person having ordinary skill in the art would recognize element A as a type of first portion of element 48/62 as it is shown as a first part of element 48/62)(element A in Modified Fig. 5 above corresponds to the portion of element 48 which is downstream of the unlabeled internal partition of element 48)) partially forming an airfoil (see Modified Fig. 5 above - at element 48 (person having ordinary skill in the art would recognize element 48 is shown as a type of airfoil, and that this airfoil is partially formed by 
a second portion (Modified Fig. 5 above - B (person having ordinary skill in the art would recognize element B as a type of second portion of element 48/62 as it is shown as a second part of element 48/62)(element B in Modified Fig. 5 above corresponds to the portion of element 48 which is upstream of the unlabeled internal partition of element 48 and includes element 62)) positioned at a leading-edge (54, leading edge - Para 30) side of the airfoil with respect to the first portion (Modified Fig. 5 above - A)(see Modified Fig. 5 above - element B is shown at the side of element 48 which includes element 54), the second portion (Modified Fig. 5 above - B) having a recess portion or a protruding portion (62, baffle - Para 51 (shown as a type of protruding portion in Fig. 5)), 
wherein the recess portion or the protruding portion (62) of the second portion (Modified Fig. 5 above - B) has a pair of side wall surfaces (Modified Fig. 5 above - elements F and G (person having ordinary skill in the art would recognize elements F and G are shown collectively as a type of pair of side wall surfaces)), 
wherein an angle formed between the pair of side wall surfaces (Modified Fig. 5 above - F/G) is less than 90 angular degrees (see Modified Fig. 5 above - elements F and G are shown parallel and thereby forming an angle of 0 degrees therebetween 
wherein the radial-directional wall portions (Modified Fig. 5 above - O) of the combustors (36) engage with the recess portion or the protruding portion (62) of the first-stage stator vane (48/62)(see Modified Fig. 5 above and Paras 51-52).

    PNG
    media_image2.png
    376
    567
    media_image2.png
    Greyscale


Re claim 10:
Han discloses wherein the first-stage stator vane (48/62) is disposed at the downstream side (Fig. 5 - at 46) of the pair of radial-directional wall portions (Modified Fig. 5 above - O) for each of the pair of the combustors (36) disposed adjacent to one another in the circumferential direction (see Modified Fig. 5 above - elements 48/62 are shown disposed at the side of elements O which is at element 46), 

wherein the first-stage stator vane (48/62) extends to an upstream side of the second first-stage stator vane (see Fig. 5 - central element 48)(see Fig. 5 - element 48/62 is shown extending to a type of upstream side of central element 48).
Re claim 12:
Han discloses wherein the protruding portion (62) of the first-stage stator vane (48/62) is engaged with a protruding-portion receiving space (Modified Fig. 5 above - P (person having ordinary skill in the art would recognize element P is a type of protruding-portion receiving space as it is shown as a space that receives element 62)) formed by at least one of the pair of radial-directional wall portions (Modified Fig. 5 above - O)(see Modified Fig. 5 above - element 62 is shown engaged with element P (as described in Paras 51-52); element P is shown formed by elements O).
Re claim 32:

the at least one first-stage stator vane (48/62) according to claim 1 (as described above); and 
a shroud (52, outer band - Para 30 (a type of shroud as shown in Fig. 4 and as described in Para 30)) disposed on at least one of a radially inner side or a radially outer side (Para 30 - outer band (shown as a type of radially outer in views of Figs. 1, 2, and 4)) of the first-stage stator vane (48/62), 
wherein the second portion (Modified Fig. 5 above - B) of the first-stage stator vane (48/62) extends to a position (Modified Fig. 4 above - A (person having ordinary skill in the art would recognize element A is shown as a type of position of element B)) of an upstream-side end surface (Modified Fig. 4 above - B (person having ordinary skill in the art would recognize element B is a type of upstream side end surface of element 52 as it is shown at a terminating end of element 52 which is upstream per direction of stream 24)) of the shroud (52) in an axial direction (see Fig. 4 - person having ordinary skill in the art would recognize a type of axial direction is shown from left to right of Fig. 4 (also see Fig. 1))(see Modified Figs. 4 and 5 - element B is shown including element 62 in Modified Fig. 5 above, and in Modified Fig. 4 element 62 (mislabeled as 64, see Fig. 5 and Para 51) is shown extending to element A), and 
wherein the first-stage stator vane (48/62) includes a flat portion (Modified Fig. 5 above - M (person having ordinary skill in the art would recognize element M is shown as a type of flat portion of element 48)) disposed next to the recess portion or the .
Claims 35 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Budmir et al. (U.S. 2012/0247125).
Re claim 35:
Budmir discloses a gas turbine (1, gas turbine - Para 46), comprising: 
a plurality of combustors (3, combustors - Para 47) disposed in a circumferential direction (see Fig. 3 (person having ordinary skill in the art would recognize a type of circumferential direction is shown in Fig. 3 from left to right))(see Fig. 3 - plurality of elements 3 are shown disposed in a type of circumferential direction), each of the plurality of combustors having an outlet portion (33, tail pipes - Para 52 (a type of outlet portion as shown in Figs. 2-3)) including a radial-directional wall portion (34, sidewalls - Para 64 (shown as a type of radial-directional wall portion in Figs. 2 and 3)) along a radial direction (see Fig. 2 - person having ordinary skill in the art would recognize a 
at least one first-stage stator vane (4SV, first-stage turbine stator vanes - Para 61) positioned downstream of the pair of radial-directional wall portions (34)(see Fig. 3 - elements 4SV are shown positioned downstream elements 34 (as described in Para 63)) facing one another (see Fig. 3 - a pair of elements 34 are shown facing one another (left and rightmost elements 4SV are shown downstream of pairs of elements 34)) of the outlet portions (33) of the combustors (3) adjacent to one another in the circumferential direction (see Fig. 3 - a pair of elements 34 are shown formed by elements 33 of adjacent elements 3), the at least one first-stage stator vane (4SV) being provided separately from the combustors (3)(see Fig. 3 - elements 4SV are shown provided separately from elements 3), 
wherein the first-stage stator vane (4SV) includes an upstream-side end portion (see Fig. 3 at LE (person having ordinary skill in the art would recognize a type of upstream-side end portion of element 4SV is shown at element LE)) including a recess portion (see Fig. 3 - element 42 at LE (element 42 is a cooling hole per Para 65 and a person having ordinary skill in the art would recognize the element 42 at LE is a type of recess portion)), and 
wherein at least one of the pair of radial-directional wall portions (see Fig. 3 - pair of elements 34) or an intermediate member held between the first-stage stator vane and the pair of radial-directional wall portions is engaged with the recess portion (Fig. 3 - element 42 at LE) of the first-stage stator vane (4SV)(see Fig. 3 and Para 82).
Allowable Subject Matter
Claims 8-9, 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 8-9, 11, and 13 would be allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “the second end having an opening into a gap between the first-stage stator vane and at least one of the radial-directional wall portions or the intermediate member” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 8 (claim 9 should depend from claim 8 as described in objection of claim 9 above).
Additionally, the prior art of record does not teach “an intermediate member” which “includes a wall surface which is parallel to an axial direction or which forms an angle of less than 45 angular degrees with the axial direction” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 11.
Additionally, the prior art of record does not teach “the protruding-portion receiving space formed by half grooves disposed respectively on the pair of radial-directional wall portions” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 13.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davis, Jr. et al. (U.S. 2010/0115953) discloses a first-stage stator vane (see Fig. 5) for a gas turbine (Para 13 - “gas turbine”), comprising: a first portion partially forming an airfoil which includes a pressure surface, a suction surface, and a trailing edge (see Fig. 5 - a type of first portion of an airfoil is shown at the downstream side of the unlabeled airfoil within elements 36 and this is shown with a pressure surface, a suction surface, and a trailing edge); and a second portion positioned at a leading-edge side of the airfoil with respect to the first portion (see Fig. 5 - a type of second portion is shown at the upstream side of the unlabeled airfoil within elements 36).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        8/4/21